UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-30563 PROGREEN PROPERTIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 59-3087128 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 380 North Old Woodward Ave., Suite 300, Birmingham, MI (Address of Principal Executive Offices) (Zip Code) (248) 530-0770 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo The number of shares outstanding of the issuer's common stock, par value $.0001 per share, was 104,329,703 as of September 9, 2011. PROGREEN PROPERTIES, INC. EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Quarterly Report on Form 10-Q for the quarterly period ended July 31, 2011 of Progreen Properties, Inc. (the “Company”), filed with the Securities and Exchange Commission on September 14, 2011 (the “Form 10-Q”), is solely to furnish Exhibit 101 to the Form 10-Q with detailed Extensible Business Reporting Language tagging for the first time in accordance with Rule 405 of Regulation S-T. No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, and otherwise are not subject to liability under those sections. PART II—OTHER INFORMATION Item 6. Exhibits Exhibit Number Description 31 Certificationof Chief Executive Officer and Principal Financial Officer Pursuant to Section 302 of theSarbanesOxley Act of 2002. * 32 Certification of Chief Executive Officer and Principal Financial Officer Pursuant to 18 U.S.C.Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Oxley Act of 2002. * 101.INS XBRL Instance Document ** 101.SCH XBRL Taxonomy Extension Schema ** 101.CAL XBRL Taxonomy Extension Calculation Linkbase ** 101.DEF XBRL Taxonomy Extension Definition Linkbase ** 101.LAB XBRL Taxonomy Extension Label Linkbase ** 101.PRE XBRL Taxonomy Extension Presentation Linkbase ** * Previously filed or furnished as an exhibit to Progreen Properties, Inc.'s Quarterly Report on Form 10-Q for the quarter ended July 31, 2011. ** Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 or Section 18 of the Securities Exchange Act of 1934 and otherwise are not subject to liability. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PROGREEN PROPERTIES, INC. (Registrant) /s/ Jan Telander Chief Executive Officer Date: September 23, 2011
